Stone, J.,
delivered the opinion of the Court.
This is an action brought by the plaintiff, Sarah A. Fuller, against the Baltimore and Ohio Employes’ Relief Association. She claims in her declaration that her son, Benjamin E. Fuller, was a member of the Baltimore and Ohio Relief Association and an employe of the Baltimore and Ohio Railroad Company, and while a member of the association and an employé of the company he was killed by an accident on said railroad. That by the constitution and by-laws of said association an employé who held the position that her son did, was entitled to the amount of $1,000 in case of his death, and that it was his privilege to designate the person to whom it was to be paid, and that he did in accordance with the constitution and by-laws of such association designate her, his mother, as the beneficiary entitled to receive it, and she therefore claims it.
The defence set up by the Relief Association is that by its constitution, in all cases where death is the result of an accident, before the association will pay the amount due to the beneficiary of the member killed, the person legally entitled to recover damages on account of an accident on the road, shall release the Baltimore and Ohio Railroad Company from all claim to damages. That in this case the person who was legally entitled to sue and recover damages for such death, that is to say, the wife and infant child of said Benjamin, had not released the company, but had made a claim for damages and brought suit, and the company had paid them $3000 by way of settlement of their claim for damages.
The question of law presented for our determination is this : If a member of the Baltimore and Ohio Relief Association designates in his application for membership that the amount due to him, or rather his beneficiary, in case of his death, shall he paid to his mother, whether a suit and claim for damages brought by the wife and infant *437child of the deceased member, the persons legally entitled to damages, if the death was the result of negligence on the part of the railroad company, will bar the recovery of the mother from the Relief Association. There are some questions of pleading which will be disposed of later, but what we have stated is the real legal question in the case, and its solution depends upon the third article of the constitution of the Relief Association.
The Baltimore and Ohio Relief Association, is a corporation duly incorporated, and was no doubt formed both for the benefit of the road and its employés.
The road contributed in the beginning a large sum of money, and guarantees the obligations of the association, besides giving it other aid in the furnishing medical attendance to the injured, clerical force, office, &c.
The company makes it compulsory on all its employés of certain classes and physical conditions to become members of the association, and to contribute so much a month out of their wages to create and keep up a fund for the benefit of the injured and sick. Members of the association who are injured while in the service of the company, whether the injury be caused by the negligence of the company or not, are entitled to a certain sum, graded according to class, &c.
The benefit which the company expected to derive from the association, or at least probably the principal benefit which it expected, was immunity from suits by its employés where they were injured, or supposed they were by the negligence o the company.
The benefit which the members of the association especially derived from it, is that they are paid a certain sum where the accident is not the result of the company’s negligence.
The company does not pretend to exact from its employés, the members of the association, an agreement not to sue it for negligence, but by the third section of the *438constitution of the association, assented to by each employe upon becoming a member, it does exact from them an agreement not to claim the benefit of the relief fund, if they prefer to sue.
The meaning of the third section of the constitution is free from all doubt. Whenever an injury is the result of negligence, whether the injury results in death or not, some person is entitled to sue. By the terms “entitled to damages because of the accident” used in the third section of the constitution, nothing more is meant than that the' •person legally entitled to sue for the damages, shall release the company before they get the fund from the relief association. A suit or claim against the company by one not legally entitled to sue for and recover the damages, if any were recoverable, would not affect the question at all.
Nor can we see that this third clause of the constitution is so unreasonable that a Court can declare it void. The occupation of many of the employes of a railroad is especially hazardous. Accidents are constantly happening to them without default on the part of the company that employs them. In such cases they can have no redress except from an insurance. A compulsory insurance may at first blush seem harsh, but an insurance to some extent by general consent is deemed advisable, especially to those who have others dependent upon their daily labor. The provision against the double benefit and exacting the release, is one not .unreasonable for thé company to make, interested as it is as a guarantor and in other ways. The employés have the right to decline the service of the company under such conditions, but if they accept it, knowing the conditions, they are bound by them, unless these conditions are so unreasonable that a Court would pronounce them void.
The case of the plaintiff is a particularly hard one, and we are by no means insensible to the strong appeal made to us in her behalf. Her son had in fact insured his life *439for her benefit and paid his premiums, and she now gets nothing. But we see no way of relief to her except to annul an agreement that her son was competent to make, and which, in itself, we have already said was not unreasonable. In a large majority of cases, the insurance probably is effected for the benefit of those legally entitled to sue, and they have the option to accept the insurance or resort to the Courts for damages. For some reason not shown in the record this was not so in this case.
As to the pleading. — It is a general rule of pleading "that whenever a writing is relied upon, it is sufficient to set out the contents substantially. In this case the defendants have relied on the third article of the constitution above referred to, and they have set out perhaps more even than was necessary. They have averred that certain parties were entitled to damages on account of the accident, and had brought suit against the B. & O. Company, and had actually recovered (by compromise) a certain amount of damages, and had not released the company. The term entitled, as we have said, means legally entitled, and this plea is certainly good if the third article of the constitution is valid, and we have already said it was.
To this plea the plaintiff replied that the death of Benjamin Fuller was not caused by any negligence on the part of the railroad, and that his wife and child were not entitled to recover unless there was such negligence.
This replication is nothing more than a plea of not guilty in a suit by Mrs. Fuller and her child against the railroad, and could with propriety have been filed in that suit. It is no sufficient answer to the material part of the plea.
It does not negative the fact set out in the plea that she, Mrs. Fuller and her child were entitled to sue for damages and had in fact made a claim by suit against the railroad, and had actually recovered it, or part of it, and *440that no release had been filed, as required by said section of the constitution. The very essence of the third section is that the parties who are legally entitled to sue the road in case of its negligence must release it, and the replication expressly admits that Mrs. Puller was the party entitled in such case to sue. It is therefore no answer to the plea, and the demurrer to it was properly sustained.
(Decided 22nd June, 1887.)
It was also argued, that by the use of the term “double-benefits” used n this third section, the section only applied where the same person was both the beneficiary and the person legally entitled to recover damages, and that it would not apply to a case like this, where they are different persons.
But such is not the true construction of that section. It means that no recovery can be had by any person against the Belief Association, when the person legally entitled to damages makes a claim against the road. There is nothing in the section to restrict it to the narrow construction sought to be put on it by the plaintiff. Its-meaning is obviously what we have said.

Judgment affirmed.